     Case 1:20-cv-00646-DAD-JLT Document 15 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICARDO MARTINEZ,                                 No. 1:20-cv-00646-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   DR. ANDREW ZEPP, et al.,                          PLAINTIFF’S APPLICATION TO PROCEED
                                                       IN FORMA PAUPERIS, AND DISMISSING
15                      Defendants.                    ACTION WITHOUT PREJUDICE
16                                                     (Doc. Nos. 9, 11, 14)
17

18

19          Plaintiff Ricardo Martinez is a state prisoner proceeding pro se in this civil rights action

20   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 15, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 9) be denied

24   because he has accumulated more than three “strike” dismissals under 28 U.S.C. § 1915(g) and

25   his complaint failed to contain allegations showing that he is in imminent danger of serious

26   physical injury. (Doc. No. 11 at 2.) The findings and recommendations were served on plaintiff

27   and contained notice that any objections thereto were to be filed within fourteen (14) days of

28   service. (Id. at 2–3.)
                                                      1
     Case 1:20-cv-00646-DAD-JLT Document 15 Filed 06/08/20 Page 2 of 2

 1          Plaintiff filed timely objections and a second application to proceed in forma pauperis on

 2   June 2, 2020. (Doc. Nos. 13, 14.) In his objections, plaintiff merely reiterates the allegations

 3   contained in his complaint. (Doc. No. 13 at 2–3.) He fails, however, to address the magistrate

 4   judge’s findings about his prior strike dismissals and his failure to show imminent danger of

 5   serious physical injury. Similarly, his second application to proceed in forma pauperis merely

 6   replicates the information contained in his first application to proceed in forma pauperis. (See

 7   Doc. Nos. 9, 14.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

10   objections, the court concludes that the findings and recommendations are supported by the

11   record and proper analysis.

12          Accordingly:

13          1.      The findings and recommendations issued on May 15, 2020 (Doc. No. 11) are

14                  adopted in full;

15          2.      Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 9, 14) are denied;

16          3.      This action is dismissed without prejudice to refiling upon prepayment of the filing

17                  fee; and,

18          4.      The Clerk of the Court is directed to close this case.

19   IT IS SO ORDERED.
20
        Dated:     June 8, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
